UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6836


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAMONT DELMAR PARKER, a/k/a Monster,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (5:09-cr-00021-BR-1; 5:11-cv-00719-BR)


Submitted:   September 30, 2013            Decided:    October 4, 2013


Before KING and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Lamont Delmar Parker, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Joshua Bryan Royster, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lamont    Delmar    Parker       appeals        the   district     court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2013)

motion to set aside, vacate, or correct his 150-month sentence.

The    district       court    rejected    most      of    Parker’s      claims    for   a

variety of procedural and substantive reasons, but it granted a

certificate      of     appealability      (“COA”)        on   one    issue:      whether

trial counsel’s failure to object to Parker’s career offender

designation        rendered        his     representation              constitutionally

deficient.        We affirm the district court’s order as to this

issue, and dismiss Parker’s appeal as to all other claims.

             Because the district court granted a COA on this issue,

we will review the merits of the district court’s denial of

§ 2255 relief on this claim.               See Golphin v. Branker, 519 F.3d

168, 177-78 (4th Cir. 2008).              In so doing, this court reviews de

novo   the     district       court’s    conclusions       of    law    underlying    its

rejection of the claim and reviews for clear error the court’s

relevant factual determinations.                  United States v. Fulks, 683

F.3d 512, 516 (4th Cir.), petition for cert. filed, Nos. 12-

8364, 12A248 (U.S. Nov. 21, 2012); see United States v. Roane,

378 F.3d 382, 395 (4th Cir. 2004).                        We review de novo mixed

issues    of    law     and    fact,    such    as   whether         established    facts

demonstrate a deficient performance by counsel.                        Roane, 378 F.3d

at 395.

                                            2
            To establish ineffective assistance of counsel, Parker

must     show   that   counsel’s        performance      was       both       objectively

unreasonable     and   prejudicial.           Strickland      v.    Washington,          466

U.S. 668, 687-88 (1984).           Under the first prong of Strickland,

Parker must demonstrate that counsel’s performance fell below an

objective       standard    of         reasonableness          under          “prevailing

professional     norms.”         Id.    at    688.      The     reasonableness            of

counsel’s performance is evaluated within the context of the

circumstances at the time of the alleged error.                         Id. at 689-90.

“If counsel’s performance is found to have been deficient under

the first part of the Strickland standard, to obtain relief the

petitioner must also show that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.”                  Richardson v. Branker,

668 F.3d 128, 139 (4th Cir.) (internal quotation marks omitted),

cert. denied, 133 S. Ct. 441 (2012).

            We have thoroughly reviewed the record in this case,

and we agree with the district court that trial counsel was not

ineffective     for    failing    to    raise   the    proffered             objection    to

Parker’s    career     offender    designation.          Thus,          we    affirm     the

rejection of this claim for the reasons stated by the district

court.     See United States v. Parker, Nos. 5:09-cr-00021-BR-1;

5:11-cv-00719-BR       (E.D.N.C.       Apr.   26,    2013).        As    to     all   other

issues, we deny a certificate of appealability and dismiss the

                                          3
appeal.    We deny as moot Parker’s motion for the appointment of

counsel.    We dispense with oral argument because the facts and

legal    contentions     are   adequately   presented    in   the   materials

before    this   court   and   argument   would   not   aid   the   decisional

process.

                                                          AFFIRMED IN PART;
                                                          DISMISSED IN PART




                                      4